DETAILED ACTION
An amendment was received and entered on 10/10/2021.
Claims 1-9 and 11-23 remain pending.
Claims 18-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.
Claims 1-9, 11-17, and 21-23 are under consideration.
Rejections not reiterated are withdrawn. For example, the rejection of claims 1, 2, 5, 8, 9, 11-16, 22, and 23 under 35 U.S.C. 103 as being unpatentable over Zhong (US 20160215275, to which the instant application claims priority) is withdrawn because each of these claims as amended is considered to find support in  the disclosure of Zhong. The obviousness type double patenting rejection is withdrawn in view of the terminal disclaimer filed 10/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 4/11/2018 as a Divisional of Application No. 15/006131 (filed 1/26/2016).  However, this application is not a proper divisional of 15/006131 because the claims are not directed to an invention that was restricted in However, this was incorrect. MPEP201.06(c)(II) states that if the examiner determines that a continuation or divisional application contains new matter relative to the prior application, the examiner should so notify the applicant in the next office action and indicate that the application should be redesignated as a continuation-in-part. Therefore, Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains matter not disclosed in the prior-filed application, Application No. 15/006131. Alternatively, Applicant  may amend the claims so that they no longer recite matter that is not supported by the priority document. The material no supported by the 15/006131 Application is as follows:
- “short peptide motifs of nuclear localization signals of 5-36 amino acids targeting a cell nucleus” (instant claim 3);
- “small molecule ligands of molecular sizes between 0.1-1 kDa” (instant claim 4).
- any of the drugs recited in instant claim 17;
- embodiments of the method in which Cas9 endonuclease is replaced by a nucleic acid sequence encoding Cas9 (instant claim 21).
The effective filing date of instant claims 3, 4, 17, and 21 is considered to be that of the instant application, i.e. 4/11/2018.  

Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive.
With regard to claim 3, and the limitation “short peptide motifs of nuclear localization signals of 5-36 amino acids targeting a cell nucleus”, Applicant argues that the instant specification provides support at paragraphs [00116-117] and refers to the Liu (2015) publication cited therein.  This is unpersuasive because this passage refers to cationic lipids, refers to the Liu publication in that context, and does not mention any peptides. Even if the Liu reference supported the claim limitations at issue, the specification fails to incorporate the Liu publication by reference (see 37 CFR 1.57(c)).  Mere reference to a publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. See In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973) and MPEP 608.01(p)(I)(A). Also, the limitations at issue are considered to be essential material that is necessary to provide a written description of the claimed invention, and which describe the claimed invention in terms that particularly point out and distinctly claim the invention subject matter.  Such essential material cannot be incorporated by reference to non-patent publications.  See 37 CFR 1.57(d). Moreover, because the specification does not clearly indicate that Liu is relied upon to describe short peptide motifs of nuclear localization signals of 5-36 amino acids targeting a cell nucleus, it would be improper to bring that material into the instant claims or specification even if it was disclosed by Liu and was not essential material. MPEP 608.01(p)(I)(A) states that “[p]articular attention should be directed to specific portions of the referenced document 
Regarding claim 4, and the limitations “small molecule ligands of molecular sizes between 0.1-1 kDa”, Applicant asserts that the specification provides support at paragraph [0011] and refers to GalNAc as a targeting ligand.  However, this passage provides no support for the GalNAc or any other small molecule ligand. Therefore Applicant’s argument is unpersuasive.
Regarding claims 6-8 and limitations directed to a spacer that comprises a Gag, Env, Tat/Rev, or 5’- or 3’-UTR sequence that occurs immediately before a Cas9 protospacer-adjacent (PAM) sequence in the HIV genome, the specification as filed refers generally to spacer sequences occurring before any PAM sequences in the HIV genome. Therefore Applicant is considered to have been in possession of these recited subgenera even though they are not explicitly recited in the specification as filed.
Regarding claim 17, and the Markush group of recited drugs, Applicant asserts that support is found in paragraphs [0052] and [0096]. This is unpersuasive because none of these passages recites any of the specific drugs of the Markush group of claim 17.  Applicant asserts that paragraph  [0096] teaches "a mixture of lgRNAs, and thus of Cas9-lgRNAs to target drug resistance in therapies based on direct-acting antiviral agents (DAA)" for a combinatorial therapy with DAAs, and all the group members are direct acting anti-HIV agents well known to one of ordinary skill in the art. While the specification provides support for the use of direct-acting antivirals broadly, it does not support the selection of any specific direct-acting antiviral drug, or the exclusion of any specific direct-acting antiviral drug. To comply with the written description requirement requires that limitation" (emphasis added). Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989). In this case, there is nothing to  indicate that the phrase “direct-acting agent” requires any of the species recited in instant claim 17.  There is no evidence of record that Applicant specifically contemplated these precise species at the time the specification of the parent application was filed. Please note also that obviousness is not the test for possession (See MPEP 2163(I)(A), “a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement”). If the originally filed disclosure does not provide support for each claim limitation, a new or amended claim must be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied. See MPEP 2163 (II)(A)(3)(b). 
With regard to claim 21 and embodiments of the method in which Cas9 endonuclease is replaced by a nucleic acid sequence encoding Cas9, Applicant asserts that support is found at paragraphs [0010] and [00122] and by the cited references .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 5 is indefinite because it is unclear what is meant by “primary antisense transcript”. As stated previously, integrated HIV produces several antisense transcripts.  The phrase “primary antisense transcript” is not a term of art and is not defined by the specification.  Therefore it is unclear to which antisense transcript “primary antisense transcript” refers.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 is drawn to the method of claim 1, “wherein said composition comprises a CRISPR-associated-protein Cas9.”  However, pursuant to the amendment filed 10/10/2021, claim 1 already requires a step of “treating host cells with a composition comprising a Clustered Regularly Interspaced Short Palindromic Repeat (CRISPR)-associated endonuclease Cas9”. Accordingly, claim 14 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Matter
Claims 3-5, 15, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claim 3 has been amended to recite “short peptide motifs of nuclear localization signals of 5-36 amino acids” and “attached at one or more sites selected from the group consisting of 5'-end, 3'-end and ligation sites of said lgRNA”. The specification as filed provides no support for the limitation “nuclear localization signals of 5-36 amino acids” nor for attachment of peptides at the 5' -end, 3'-end or “ligation sites” of said lgRNA. Therefore the claim recites new matter.
Claim 4 has been amended to recite “small molecule ligands of molecular sizes between 0.1-1 kDa”.  The specification as filed does not support this limitation, therefore it constitutes new matter.
Claim 5 has been amended to recite “primary RNA transcript” and “primary antisense RNA transcript”. There is no support for these terms in the specification as filed. The specification, at e.g. page 12, refers generally to HIV RNA transcripts and HIV antisense RNA transcripts, but never specifies a specific transcript. Accordingly the claim recites new matter. 
Claim 15 has been amended to recite “a recombinant Cas9 protein mutated at least one position”.  Applicant has not pointed to support for this amendment, and a review of the specification did not reveal such support.  While the specification refers to “engineered” Cas9 proteins, this does not necessarily support the full scope of mutations that is embraced by claim 15 as amended. For example, an “engineered” 
The specification as filed fails to provide support for any of the drugs recited in instant claim 17, therefore claim 17 recites new matter.
The specification as filed fails to provide support for embodiments of the method in which Cas9 endonuclease is replaced by a nucleic acid sequence encoding Cas9 (instant claim 21), therefore claim 21 recites new matter.

Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive for the same reasons as set forth above under “Priority”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-17,  21 and 22 stand rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record, claiming priority to US 62/061961, filed 10/9/2014). 
Khalili taught a method of inactivating a proviral DNA integrated into the genome of a host cell latently infected with a retrovirus, including the steps of: treating the host 
With regard to claim 4, and the limitation “small molecular ligands”, the specification as filed does not define this limitation in any way.  Absent evidence to the contrary, it is satisfied by the presence of terminal nucleotides on the gRNA that have the potential to hydrogen bond to complementary nucleotides.
Regarding claims 6 and 7, Khalili also taught embodiments where the guide RNA can be a sequence complimentary to gag, pol, env, or tat (e.g., the 72-amino acid one-exon Tat or the 86-101 amino-acid two-exon Tat). See paragraph 51. 
Regarding claims 11 and 13, the polynucleotides may be used with a microdelivery vehicle such as cationic liposomes (see paragraph 79).
Regarding claim 15, Khalili taught that the endonuclease, such as Cas9, can be modified to encode biologically active variants of Cas9, i.e. mutated relative to wild type. See paragraph 36.

Regarding claim 21, compositions, can be formulated as a nanoparticle encapsulating a nucleic acid encoding Cas9 or a variant Cas9 and a guide RNA sequence complementary to a target HIV or vector comprising a nucleic acid encoding Cas9 and a guide RNA sequence complementary to a target HIV. Alternatively they can be formulated as a nanoparticle encapsulating a CRISPR-associated endonuclease polypeptide, e.g., Cas9 or a variant Cas9 and a guide RNA sequence complementary to a target. See paragraph 89.
The method of Khalili is designed to target proviral HIV DNA, but the method steps are no different than those of the instant claims, so the method of Khalili is considered to inherently target non-integrated HIV dsDNAs as well.  As such, Khalili taught a method of cleaving HIV viral and proviral DNA. Thus Khalili taught all of the limitations of instant claims 1, 2, 4-9, 11, 13-17, 21 and 22 except for a chemically ligated gRNA (lgRNA).  Khalili also did not teach the use of a cell penetrating peptide as recited in instant claim 12.
Ravinder taught non-nucleotide linkers between crgRNAs and tracrgRNAs (para 156 and Table 6 of ‘322, and paragraphs 123-131 and Table 6 of ‘961) as well as the use of cell penetrating peptides to facilitate Cas9/gRNA uptake (paragraph 270 of ‘322, paragraph 194 of ‘961).
prima facie obvious. 

Claim 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record) as applied to claims 1, 2, 4-9, 11-17,  21 and 22 above, and further in view of Zhang et al. (US 20140179770, of record) and Avino et al (Mol Divers (2009) 13:287–293).
The teachings of Khalili and Ravinder can be combined to render obvious a method of cleaving HIV viral and proviral DNA in a cell latently infected with HIV by contacting the cell with complexes of CRISPR-associated endonuclease and lgRNAs that are complementary to target nucleic acid sequences in HIV proviral DNA.
These references did not teach lgRNAs comprising nuclear localization signals.
Zhang taught nuclear localization signals could be attached to a terminus of a CRISPR endonuclease (see paragraphs 531-532). The purpose of this is to improve the likelihood that a CRISPR endonuclease/gRNA complex will be trafficked to the nucleus where it can execute its function. One of ordinary skill would appreciate that the position on the endonuclease/gRNA complex to which the nuclear localization signal is attached 
Avino taught the conjugation of nuclear localization peptides of 8 amino acid residues to the 3’-end of an siRNA oligomer.  See abstract and page 288 under “Synthesis of oligonucleotide-peptide conjugates”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the lgRNAs resulting from the combination of Khalili and Ravinder to comprise a nuclear localization peptide within the range of 5-35 amino acids conjugated to e.g. the 3’-end. One would have been motivated to do so because Zhang had suggested the use of NLS peptides to facilitate nuclear localization of endonuclease/gRNA complexes.  The point of attachment of the NLS  peptide to such a complex is considered to be a matter of design choice, and it was clear that one could attach an NLS to a functional RNA for use in a cell in view of the teachings of Avino. The various peptides disclosed in Zhang and Avino are considered to be art-recognized equivalents such that it would have been obvious to have used any of them. Accordingly the invention as a whole was prima facie obvious.

Claim 23 stands rejected under 35 U.S.C. 103 as being unpatentable over Khalili et al  (US 20160017301) in view of Ravinder et al (US 20160102322, of record) as applied to claims 1, 2, 4-9, 11-17,  21 and 22 above, and further in view of Schopman et al. (Retrovirology 2010, 7:52, 13 pages). 
The teachings of Khalili and Ravinder can be combined to render obvious a method of cleaving HIV viral and proviral DNA in a cell latently infected with HIV by 
Khalili also taught that the guide RNA sequences can be selected to target any variant or mutant HIV sequence.
These references did not teach mixtures of lgRNAs with various spacers targeting variants of a single locus of target HIV genome as recited in instant claim 23. However, the issue of escape mutants in therapies targeting particular HIV sequences was well known in the prior art. For example, Schopman taught that the error-prone replication machinery of HIV-1 can generate mutations that are resistant to a sequence-specific therapeutic approaches such as RNA interference.  See abstract. Schopman taught that HIV displayed “favorite” escape routes, i.e. escape mutants that were commonly observed, and that the escape issue could be addressed through the use of multiple targeting constructs that each recognized a different variant of a target sequence to anticipate occurrence of the commonly observed mutations.  See Fig. 1A and 1B which show an shRNAs targeting a wild type HIV integrase sequence and two more shRNAs targeted to the same region but differing from wild type by a single nucleotide and each targeting a different escape mutant. Thus Schopman taught two pairs of shRNAs that each targeted a different variant nucleotide, and three shRNAs targeting the same locus. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have extended the idea of Schopman (targeting of anticipated escape mutants) to the method of Khalili by identifying suitable lgRNAs that could target known 
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 10/10/2021 have been fully considered but they are not persuasive.
At the paragraph bridging pages 22 and 23, Applicant indicated that, in the obviousness rejection “the Examiner has made assumptions of: (a) an enabling disclosure by Ravinder and (b) that the connections be the non-nucleotide linkers, and submits that a connection is not the same as an nNt-linker (para 156 of '322, para 127 of '961) because an internucleotide phosphate di ester linker formed by T4 RNA ligase is a "covalent connection" (para 158 of '322, para 130 of '961) but is obviously not an nNt-linker (non-nucleotide linker). Applicant submits that Ravinder does not teach an nNt-linker between crRNAs and tracrRNAs.
The Examiner agrees that the disclosure of Ravinder is considered enabling absent evidence to the contrary. The Examiner does not understand Applicant’s remarks above concerning the non-nucleotide linker (nNt-linker”). More specifically, the Examiner never indicated or assumed that “a connection is not the same as an nNt-linker”. The Examiner disagrees that Ravinder does not teach an nNt-linker between crRNAs and tracrRNAs, as explained more fully further below.
At pages 25-27 Applicant sets forth arguments to show that Khalili fails to render the present invention unpatentable.  The Office agrees, and notes that no rejection over 
At page 28 under item 1, Applicant asserts that Ravinder fails to disclose any actual structures of lgRNAs claimed by the instant application, and fails to teach how the triazole or any of nNt-linkers is linked to the 5' - and 3 '-nucleotides. Applicant asserts that the particulars of the joining linker between a spacer (Click Connector 1) and the rest of sgRNA (Click Connector 2) in Ravinder Fig. 11 is unclear.  Moreover, at item 3 on page 30 of the response, Applicant asserts that Ravinder fails to teach how to apply 'click chemistry' reactions to the synthesis of any lgRNA, and fails to teach how the structure moieties formed by the 'click chemistry' reactions are connected to 5' -end and 3 '-end nucleotides in any lgRNA, and that no operable methods and no examples for preparing such an lgRNA are taught by Ravinder. These assertions are understood by the Examiner to be offered as support for the position that the disclosure of Ravinder is not enabling. This is unpersuasive because a patent need not teach, and preferably omits, what is well known in the art (MPEP 2164.01). In this case, methods of ligating RNA oligonucleotides by click chemistry were well established prior to the time the Ravinder application was filed.  See e.g. Paredes et al (ChemBioChem 2011, 12: 125-131) entire document, or El-Sagheer et al (e.g. ACCOUNTS OF CHEMICAL RESEARCH 45(8): 1258–1267,  2012) e.g. at abstract (“alkyne and azide oligonucleotide strands can be prepared by standard protocols, and the ligation reaction 
In item 2a bridging pages 28 and 29 of the response, Applicant argues that Ravinder fails to teach replacement of a tetraloop of any sgRNA.  This is unpersuasive because Applicant is arguing limitations that are not in the claims.  Applicant appears to be taking the position that a “lgRNA” must have a structure which corresponds to a gRNA in which the gRNA tetraloop is replaced by a non-nucleotide linker.  However, the specification does not define lgRNA in a way that is limited to that structure. While the specification indicates that a “tetraloop can be replaced by small molecule non-nucleotide linkers” (paragraph 12 on page 5), this does not appear to be required. The broadest reasonable interpretation of “lgRNA” is at paragraph 65, i.e. “The term of "lgRNA" refers to guide RNA (gRNA) joined by chemical ligations to form non-nucleotide linkers (nNt-linkers) between crgRNA and tracrgRNA, or at other sites.” By this definition, the claim term “lgRNA” includes structures in which the tetraloop is not necessarily replaced, and in which the linker is not necessarily positioned between crgRNA and tracrgRNA.

In item 2c, Applicant asserts that the cartoon in Ravinder Fig. 3 mistakenly discloses that the tetraloop is fully bound in Cas9, and it is very challenging to be successful to replace such an assumingly bound tetraloop with non-Nucleotide linkers of variable structures.  This is unpersuasive because it is unclear that the cartoon of Ravinder is intended to show detailed binding interactions between Cas9 and the gRNA, and in any event, the claims do not require replacement of any tetraloop by a non-nucleotide linker. As discussed above, the claims allow for the linker to occur at any site in the gRNA.
In item 4 at page 30 of the response Applicant asserts that Ravinder fails to realize the advantages of nNt-linkers for productions of chemically modified lgRNAs and provides alternative approaches to gRNA synthesis.  It is unclear how this detracts from the clear disclosure of Ravinder that non-nucleotide linkers may be used to join crgRNAs and tracrgRNAs (para 156 and Table 6 of ‘322, and paragraphs 123-131 and Table 6 of ‘961).  Applicant asserts that Ravinder provided no working examples of any lgRNA, and Ravinder does not teach a working example of cell penetrating peptide mediated delivery of lgRNA/Cas9 complexes.  However, compliance with the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, does not turn on whether an example is disclosed. An example may be "working" or 
At page 32 Applicant mentions the Avino and Schopman references, but relevance of this paragraph to the obviousness rejection is not clear to the Examiner. It appears that Applicant simply intends to emphasize that the claimed invention is intended to provide a solution to the issue of off-target effects that might be expected to occur in the invention of Khalili, and therefore provides an advantage relative to the prior art.  This may be intended as an argument against obviousness based on unexpected results. If so, it is unpersuasive in the absence of evidence that any such unexpected result has been achieved in a manner that is commensurate in scope with the claims.  See MPEP 716.02(d).
.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635